DETAILED ACTION
This action is a response to the communication received on 11/1/2021. Examiner acknowledges the amendments made to claims 1, 2., 5-7, 14, 15, 18-20, and 27 and the cancellation of claims 3, 4, 9-11, 16, 17, and 22-24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 14, 15, and 27 are objected to because of the following informalities:
In claim 1, line 10, “the force determination sensors” should be –the one or more force determination sensors--.
In claim 2, line 2, “the force determination sensors” should be –the one or more force determination sensors--.
In claim 14, line 10, “the force determination sensors” should be –the one or more force determination sensors--.
In claim 15, line 2, “the force determination sensors” should be –the one or more force determination sensors--.
In claim 27, line 8, “the force determination sensors” should be –the one or more force determination sensors--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 12-15, 18-21, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the conditional statement “upon” in line 11 which makes the limitations from lines 11-16 unclear. Note that there is no step that shows detection of force readings indicating the amount of force exerted on the user’s head at a given time exceeding a threshold and the detection of brainwave readings indicating abnormal brain activity. Usage of the conditional renders the claim unclear as it cannot be determined if the estimating step is required.
Claim 1 recites the limitation "the force readings indicating…threshold” and “the brain wave readings indicating…time" in lines 11-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the time difference" and “the times…brain activity” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5-8, and 12-13 are inherit the deficiencies of claim 1 and are likewise rejected.

Claim 14 recites the conditional statement “upon” in line 11 which makes the limitations from lines 11-16 unclear. Note that there is no step that shows detection of force readings 
Claim 14 recites the limitation "the force readings indicating…threshold” and “the brain wave readings indicating…time" in lines 11-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the time difference" and “the times…brain activity” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15, 18-21, and 25-26 inherit the deficiencies of claim 14 ad are likewise rejected.

Claim 27 recites the conditional statement “upon” in line 11 which makes the limitations from lines 11-16 unclear. Note that there is no step that shows detection of force readings indicating the amount of force exerted on the user’s head at a given time exceeding a threshold and the detection of brainwave readings indicating abnormal brain activity. Usage of the conditional renders the claim unclear as it cannot be determined if the estimating step is required.
Claim 27 recites the limitation "the force readings indicating…threshold” and “the brain wave readings indicating…time" in lines 11-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the time difference" and “the times…brain activity” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, 5-8, 12-15, 18-21, and 25-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claims 1, 14, and 27, none of the prior art teaches or suggests a method or system, either alone or in combination, as claimed by Applicant, a method that is implemented by a system or executed from computer readable storage media by a processor that estimates an affected brain area using a time difference between a given time that a force reading of a force exerted on a user’s head exceeds a threshold and a time at which a brain wave reading indicates abnormal activity.
Claims 2, 5-8, 12, 13, 15, 18-21, and 25-26 are dependent on allowed matter from claims 1 or 14 and would be allowable once the 112 rejections are overcome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791